Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed 5/20/2021 in which Claims 1-3, 5, 6, 8-15 are pending.
Response to Arguments
2.	Applicant's arguments filed 5/20/2021 have been fully considered but they are not persuasive. Applicant argues, with respect to Claims 1, 6, 14, that Touma fails to teach identifying a plane in a 3D space based on the detected tilt of an input device and therefore cannot teach causing movement of the cursor within the identified plane based on translational movement of the input device. Examiner disagrees and points to Touma’s teaching that the combination of pitch, roll, and vector magnitude allow the user to reach any point in 3D space using spherical coordinates with a minimal amount of physical movement; mouse/controller 102 is an input device with two linear input elements capable of changing a vector magnitude in perpendicular axes…two perpendicular axis in conjunction with one tilt axis can generate a position in 3D space using cylindrical coordinates (see ¶ 0046-0047) and input device (3D Mouse/Controller) that uses a polar (spherical) coordinates approach implemented through the use of inertial technology (accelerometer) (see ¶ 0021). Examiner construes that the cylindrical and spherical coordinates, e.g. in three dimensions, correspond to a plane via the x, y and z directions and to the tilt detected by the accelerometer of the mouse. 
 mouse/controller 102 is an input device with two linear input elements capable of changing a vector magnitude in perpendicular axes…two perpendicular axis in conjunction with one tilt axis can generate a position in 3D space using cylindrical coordinates (see ¶ 0046-0047); The tilt angles, Pitch and Roll, captured from the accelerometer are used respectively as Alpha and Beta angles of the spherical coordinate system as illustrated in the equations below…the instantaneous position of the pointer in the inertial frame can be expressed as a function of the time-varying radius and spherical angles. X=R(t).Cos(.alpha.).Sin(.beta.) Y=R(t).Sin(.alpha.).Sin(.beta.) Z=R(t).Cos(.beta.) (see ¶ 0022). Examiner construes that the equations illustrate a mapping of the tilt angles, alpha and beta, to the spherical coordinate system, e.g. 3D plane.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claim(s) 1-3, 5, 6, 8, 10-12, 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2006/0092133 to Touma et al (“Touma”) in view of U.S. Patent Publication 2012/0081285 to Atzmon.
As to Claim 1, Touma teaches a method, comprising: detecting a tilt of at least a portion of an input device (computer input device constructed from at least one tilt accelerometer, see Abstract; accelerometer uses force of gravity as an input vector to determine orientation of an object in space. An accelerometer is most sensitive to tilt when its sensitive axis is perpendicular to the force of gravity; 3D Mouse/controller [input device] is a hand held device that captures the movement of a hand in free space and controls the movement of a vectorial cursor, object or character in an application on a monitor, or a system in physical space. It uses inertial technology in the form of an accelerometer or any similar technology that measures angular acceleration/displacement with great precision, see ¶ 0029, 0031; movement and control functions of the 3D mouse/controller 102…represent possible movements of the device held by the user, see ¶ 0045), wherein the input device enables a user to move a displayed cursor in three-dimensional (3D) space (A 3D environment 105 and a set of 3D applications 106 are shown within the monitor 101. A 3D input device or Mouse/Controller 102 interacts with the 3D environment 105 by controlling a vectorial cursor 104, see ¶ 0043; Fig. 1); identifying a plane in the 3D space based on the detected tilt including mapping a tilt angle of the detected tilt to a corresponding plane in the 3D space (an upward or downward tilt (pitch) of the device would move the vectorial cursor 104 in a similar fashion on the screen, while a lateral tilt (roll) in a left-right manner would move the vectorial cursor 104 on the screen to the left or right; the Mouse/Controller 102 is an input device with two linear input elements capable of changing a vector magnitude in perpendicular axes. These two perpendicular axis in conjunction with one tilt axis can generate a position in 3D space using cylindrical coordinates [plane in the 3D space based on detected tilt], see ¶ 0043, 0045, 0047); and causing movement of the cursor within the identified plane based on translational movement of the input device (the location of the base of the arrow can be controlled through the input device allowing the entire arrow, or vectorial cursor 104 to move virtually in the 3D space, with the length of the arrow being either fixed or responsive to user input through the 3D input device, see ¶ 0043; The movement and control functions of the 3D Mouse/Controller 102 are shown as phantom lines at 103. The curved lines and arrows at 103 represent possible movements of the device held by the user. An upward or downward tilt (pitch) of the device would move the vectorial cursor 104 in a similar fashion on the screen, while a lateral tilt (roll) in a left-right manner would move the vectorial  mouse/controller 102 is an input device with two linear input elements capable of changing a vector magnitude in perpendicular axes…two perpendicular axis in conjunction with one tilt axis can generate a position in 3D space using cylindrical coordinates (see ¶ 0046-0047); The tilt angles, Pitch and Roll, captured from the accelerometer are used respectively as Alpha and Beta angles of the spherical coordinate system as illustrated in the equations below…the instantaneous position of the pointer in the inertial frame can be expressed as a function of the time-varying radius and spherical angles. X=R(t).Cos(.alpha.).Sin(.beta.) Y=R(t).Sin(.alpha.).Sin(.beta.) Z=R(t).Cos(.beta.) (see ¶ 0022). Examiner construes that the equations illustrate a mapping of the tilt angles, alpha and beta, to the spherical coordinate system, e.g. 3D plane.
Touma does not expressly disclose wherein the input device includes a bottom surface including a first substantially flat surface portion and a second substantially flat surface portion, wherein the first and second surface portions are positioned at an angle with respect to each other such that the input device may be tilted forward onto the first surface portion and tilted backward onto the second surface portion.
wherein the input device includes a bottom surface including a first substantially flat surface portion and a second substantially flat surface portion (the mouse housing 220 pivots about coupling joint 230 so that the front [first substantially flat surface portion] and back [second substantially flat surface portion] of the base 210 can substantially come in contact with base 210, see ¶ 0019); wherein the first and second surface portions are positioned at an angle with respect to each other such that the input device may be tilted forward onto the first surface portion and tilted backward onto the second surface portion (The pivoting action shown in FIGS. 1A-1C is configured to substantially match a user's movement. In a preferred embodiment, the housing 220 has a rest position that is substantially parallel to the base 210.. During use of a mouse, a user's hand naturally tilts at the wrist as the mouse is moved, see ¶ 0016, 0018, 0021; the mouse 200 preferably is configured to pivot both side-to-side and front-to-back, see ¶ 0024; Figure 1B illustrates the mouse tilting forward on the front portion of mouse housing 220 and Figure 1C illustrates the mouse tilting backward on the back portion of mouse housing 220).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Touma with Atzmon to teach wherein the input device includes a bottom surface including a first substantially flat surface portion and a second substantially flat surface portion, wherein the first and second surface portions are positioned at an angle with respect to each other such that the input device may be tilted forward onto the first surface portion and tilted backward onto the second surface portion. The 
As to Claim 2, depending from Claim 1, Touma teaches wherein the tilt is limited to a forward tilt and a backward tilt (an upward or downward tilt (pitch) [forward tilt and a backward tilt] of the device would move the vectorial cursor 104 in a similar fashion on the screen, while a lateral tilt (roll) in a left-right manner would move the vectorial cursor 104 on the screen to the left or right, see ¶ 0045; the vectorial cursor would move forward or backward through the depression of a pair of triggers on the device itself that controls its spatial extension and retraction, see ¶ 0049).  
As to Claim 3, depending from Claim 2, Touma teaches identifying a horizontal plane in the 3D space when the detected tilt is a forward tilt (Fig. 2b shows a right rolling tilt of the device 102 that causes the vectorial cursor 104 to move right [horizontal plane] and point to another application 106 to the right of the initial one in FIG. 2a, see ¶ 0048); and identifying a vertical plane in the 3D space when the detected tilt is a backward tilt (Fig. 2c shows an upward tilt of the device 102 that causes the vectorial cursor 104 to move up [vertical plane] and point to another application 106 above of the initial one in FIG. 2b, see ¶ 0048).  
As to Claim 5, depending from Claim 1, Touma teaches displaying a graphic indicating an orientation of the identified plane (handheld devices that can be used to position or manipulate a vectorial object such as a vectorial cursor or 3D objects/Characters in three-dimensional space, see ¶ 0017; 3-dimensional computer pointing and input device (3D Mouse/Controller) that uses .  
As to Claim 6, depending from Claim 1, Touma teaches a system, comprising: an input device to enable a user to move a displayed cursor in three- dimensional (3D) space (3D Mouse/controller [input device] is a hand held device that captures the movement of a hand in free space and controls the movement of a vectorial cursor, object or character in an application on a monitor, or a system in physical space. It uses inertial technology in the form of an accelerometer or any similar technology that measures angular acceleration/displacement with great precision, see ¶ 0029, 0031; movement and control functions of the 3D mouse/controller 102…represent possible movements of the device held by the user, see ¶ 0045), wherein the input device includes a mouse sensor to sense two-dimensional (2D) translational movement of the input device, and a tilt sensor to sense a tilt of at least a portion of the input device (the Mouse/Controller 102 is a 2D input device working in radial coordinates. In this case, only one tilt angle and a minimum of one linear input are measured in the input device 102 to provide a 2D navigational device operating in radial coordinates. In yet another embodiment, the Mouse/Controller 102 is an input device with two linear input elements capable of changing a vector magnitude in perpendicular axes. These two perpendicular axis in conjunction with one tilt axis can generate a position in 3D space using cylindrical coordinates, see ¶ 0047; an upward or downward tilt (pitch) [forward tilt and a backward tilt] of the device ; andWO 2019/083510PCT/US2017/058056 18a controller to identify a plane in the 3D space based on the sensed tilt including mapping a tilt angle of the detected tilt to a corresponding plane in the 3D space (an upward or downward tilt (pitch) [forward tilt and a backward tilt] of the device would move the vectorial cursor 104 in a similar fashion on the screen, while a lateral tilt (roll) in a left-right manner would move the vectorial cursor 104 on the screen to the left or right, see ¶ 0045; These two perpendicular axis in conjunction with one tilt axis can generate a position in 3D space using cylindrical coordinates, see ¶ 0047), and cause movement of the cursor within the identified plane based on the sensed 2D translational movement of the input device (a 3D input device or Mouse/Controller 102 interacts with the 3D environment 105 by controlling a vectorial cursor 104. In the example shown here, the vectorial cursor 104 is shaped like an arrow giving the user spatial feedback of the direction and position of the cursor, see ¶ 0043; an upward or downward tilt (pitch) [forward tilt and a backward tilt] of the device would move the vectorial cursor 104 in a similar fashion on the screen, while a lateral tilt (roll) in a left-right manner would move the vectorial cursor 104 on the screen to the left or right [sensed 2D translational movement], see ¶ 0045; two perpendicular axis in conjunction with one tilt axis can generate a position in 3D space using cylindrical coordinates [movement of 
Touma does not expressly disclose wherein the input device includes a bottom surface including a first substantially flat surface portion and a second substantially flat surface portion, wherein the first and second surface portions are positioned at an angle with respect to each other such that the input device may be tilted forward onto the first surface portion and tilted backward onto the second surface portion.
Atzmon teaches wherein the input device includes a bottom surface including a first substantially flat surface portion and a second substantially flat surface portion (the mouse housing 220 pivots about coupling joint 230 so that the front [first substantially flat surface portion] and back [second substantially flat surface portion] of the base 210 can substantially come in contact with base 210, see ¶ 0019); wherein the first and second surface portions are positioned at an angle with respect to each other such that the input device may be tilted forward onto the first surface portion and tilted backward onto the second surface portion 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Touma with Atzmon to teach wherein the input device includes a bottom surface including a first substantially flat surface portion and a second substantially flat surface portion, wherein the first and second surface portions are positioned at an angle with respect to each other such that the input device may be tilted forward onto the first surface portion and tilted backward onto the second surface portion. The suggestion/motivation would have been in order for the body to pivot with respect to the base about at least one axis (see Abstract).
As to Claim 8, depending from Claim 6, Atzmon teaches wherein the mouse sensor is positioned within the first surface portion, and wherein the input device includes a second mouse sensor positioned within the second surface portion (mouse 200 includes a position sensor 20 configured as a track ball, light sensor, laser or the like to determine motion, see ¶ 0017; Fig. 1B illustrates the mouse sensor 20 positioned on the front portion of the mouse housing 220. 
Before the effective filing date of the claimed invention, it would have been obvious to make Atzmon’s mouse sensor separable. The suggestion/motivation would have been in order to determine motion of the front and back surface portions.
As to Claim 10, depending from Claim 6, Touma and Atzmon do not expressly disclose wherein the controller causes movement of the cursor within a horizontal plane when the input device is tilted forward onto the first surface portion, and wherein the controller causes movement of the cursor within a vertical plane when the input device is tilted backward onto the second surface portion. 
However, Touma teaches an upward or downward tilt (pitch) of the device would move the vectorial cursor 104 in a similar fashion on the screen, while a lateral tilt (roll) in a left-right manner would move the vectorial cursor 104 on the screen to the left or right…An upward or downward tilt (pitch) of the device would move the vectorial cursor 104 in a similar fashion on the screen, while a lateral tilt (roll) in a left-right manner would move the vectorial cursor 104 on the screen to the left or right (see ¶ 0045) and when substituting Touma’s device with Atzmon’s mouse which describes the mouse housing 220 pivots about coupling joint 230 so that the front [first substantially flat surface portion] and back [second substantially flat surface portion] of the base 210 can substantially come in 
As to Claim 11, depending from Claim 6, Touma teaches wherein the input device includes an outer shell and an inner base (Figure 3 illustrates the mouse/controller having an outer shell with knobs and buttons and an inner base, see ¶ 0050, 0052), wherein the outer shell tilts forward and backward on the inner base (an upward or downward tilt (pitch) [forward tilt and a backward tilt] of the device would move the vectorial cursor 104 in a similar fashion on the screen, while a lateral tilt (roll) in a left-right manner would move the vectorial cursor 104 on the screen to the left or right, see ¶ 0045; the vectorial cursor would move forward or backward through the depression of a pair of triggers on the device itself that controls its spatial extension and retraction, see ¶ 0049), and wherein the tilt sensor senses the tilt of the outer shell (input device includes an inertial sensor (accelerometer) 424 operable to detect an acceleration as the user tilts the pointing device in at least one direction, see ¶ 0052; Fig. 4).  
As to Claim 12, depending from Claim 11, Touma teaches wherein the outer shell includes a mouse button positioned on a top surface of the outer shell, and wherein the mouse sensor is positioned within a bottom surface of the inner base (Figure 3 illustrates the mouse/controller having an outer shell with knobs .  
As to Claim 14, Touma teaches an input device for a computer system, comprising: a tilt sensor to detect a tilt of at least a portion of the input device and output corresponding tilt data to the computer system (computer input device constructed from at least one tilt accelerometer, see Abstract; accelerometer uses force of gravity as an input vector to determine orientation of an object in space. An accelerometer is most sensitive to tilt when its sensitive axis is perpendicular to the force of gravity; 3D Mouse/controller [input device] is a hand held device that captures the movement of a hand in free space and controls the movement of a vectorial cursor, object or character in an application on a monitor, or a system in physical space. It uses inertial technology in the form of an accelerometer or any similar technology that measures angular acceleration/displacement with great precision, see ¶ 0029, 0031; movement and control functions of the 3D mouse/controller 102…represent possible movements of the device held by the user, see ¶ 0045), wherein the tilt data enables the computer system to identify a plane in three-dimensional (3D) space including mapping a tilt angle of the detected tilt to a corresponding plane in the 3D space (an upward or downward tilt (pitch) [forward tilt and a backward tilt] of the device would move the vectorial cursor 104 in a similar fashion on the screen, while a lateral tilt (roll) in a left-right manner would move the vectorial cursor 104 on the screen to the left or right, see ¶ 0045; These two perpendicular axis in  and 
a mouse sensor to detect two-dimensional (2D) translational movement of the input device and output corresponding movement data to the computer system to cause movement of a displayed cursor within the identified plane in the 3D space (a 3D input device or Mouse/Controller 102 interacts with the 3D environment 105 by controlling a vectorial cursor 104. In the example shown here, the vectorial cursor 104 is shaped like an arrow giving the user spatial feedback of the direction and position of the cursor, see ¶ 0043; an upward or downward tilt (pitch) [forward tilt and a backward tilt] of the device would move the vectorial cursor 104 in a similar fashion on the screen, while a lateral tilt (roll) in a left-right manner would move the vectorial cursor 104 on the screen to the left or right [sensed 2D translational movement], see ¶ 0045; two perpendicular axis in conjunction with one tilt axis can generate a position in 3D space using cylindrical coordinates [movement of the cursor within the 3D plane based on the translated movement of the mouse], see ¶ 0047).  

Atzmon teaches wherein the input device includes a bottom surface including a first substantially flat surface portion and a second substantially flat surface portion (the mouse housing 220 pivots about coupling joint 230 so that the front [first substantially flat surface portion] and back [second substantially flat surface portion] of the base 210 can substantially come in contact with base 210, see ¶ 0019); wherein the first and second surface portions are positioned at an angle with respect to each other such that the input device may be tilted forward onto the first surface portion and tilted backward onto the second surface portion (The pivoting action shown in FIGS. 1A-1C is configured to substantially match a user's movement. In a preferred embodiment, the housing 220 has a rest position that is substantially parallel to the base 210.. During use of a mouse, a user's hand naturally tilts at the wrist as the mouse is moved, see ¶ 0016, 0018, 0021; the mouse 200 preferably is configured to pivot both side-to-side and front-to-back, see ¶ 0024; Figure 1B illustrates the mouse tilting forward on the front portion of mouse housing 220 and Figure 1C illustrates the mouse tilting backward on the back portion of mouse housing 220).

5.	Claim(s) 9, 13, 15 are rejected under 35 U.S.C. 103 as being anticipated by U.S. Patent Publication 2006/0092133 to Touma et al (“Touma”) in view of U.S. Patent Publication 2012/0081285 to Atzmon in further view of U.S. Patent Publication 2007/0146325 to Poston.
As to Claim 9, depending from Claim 8, Touma and Atzmon do not expressly teach wherein the input device further includes a three degree of freedom (3DOF) spherical orientation controller. Poston teaches wherein the input device further includes a three degree of freedom (3DOF) spherical orientation controller (a three-dimensional object (500). Its centre can be moved (translated) in three independent directions 510, 511 and 512. It can also rotate about that centre in three independent (though interacting) degrees of freedom, see ¶ 0020; control three degrees of freedom in modifying computer entities, using three degrees of freedom in data sensed by a mouse-emulating device that can substitute identically for an emulator of the standard mouse, see ¶ 0032).  

As to Claim 13, depending from Claim 11, Touma and Atzmon do not expressly teach wherein the input device further includes a three degree of freedom (3DOF) spherical orientation controller. Poston teaches wherein the input device further includes a three degree of freedom (3DOF) spherical orientation controller (a three-dimensional object (500). Its centre can be moved (translated) in three independent directions 510, 511 and 512. It can also rotate about that centre in three independent (though interacting) degrees of freedom, see ¶ 0020; control three degrees of freedom in modifying computer entities, using three degrees of freedom in data sensed by a mouse-emulating device that can substitute identically for an emulator of the standard mouse, see ¶ 0032).  
Before the effective filing date of the claimed invention, It would have been obvious to one of ordinary skill in the art to modify Touma and Atzmon with Poston to teach wherein the input device includes a bottom surface including a first substantially flat surface portion and a second substantially flat surface 
As to Claim 15, depending from Claim 14, Touma does not expressly teach wherein the input device further includes a three degree of freedom (3DOF) spherical orientation controller. Poston teaches wherein the input device further includes a three degree of freedom (3DOF) spherical orientation controller (a three-dimensional object (500). Its centre can be moved (translated) in three independent directions 510, 511 and 512. It can also rotate about that centre in three independent (though interacting) degrees of freedom, see ¶ 0020; control three degrees of freedom in modifying computer entities, using three degrees of freedom in data sensed by a mouse-emulating device that can substitute identically for an emulator of the standard mouse, see ¶ 0032).  
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EBONI N GILES/Examiner, Art Unit 2694 


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694